Citation Nr: 1141731	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  11-19 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from February 1954 to October 1957.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to attempt to obtain additional service treatment records.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  VA will end its efforts to obtain records only where it concludes that the records sought do not exist or that further efforts to obtain those records would be futile, such as where the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  

In January 2010, the Veteran filed claims for service connection, alleging that he received treatment for his disabilities during service.  In January 2010, the RO contacted the National Personnel Records Center (NPRC) and requested the Veteran's service treatment records (STRs).  That same month, the NPRC responded that it was sending all the records that it had, but that the Veteran's STRs were fire-related.  The STRs received include the Veteran's service entrance and discharge examinations, but do not include treatment records.  In June 2010, the Veteran's representative submitted argument that according to the NPRC's website, the Veteran's records were not involved in the fire and that an additional attempt to obtain his records should be made.  

In 1973 a fire at the NPRC destroyed the STRs of many veterans.  The website for the NPRC notes that for Air Force veterans, the records affected were for personnel discharged between September 25, 1947 and January 1, 1964, with names alphabetically after Hubbard.  See The 1973 Fire, National Personnel Records Center, located at http://www.archives.gov/st-louis/military-personnel/fire-1973.html (last visited November 1, 2011).  The Veteran served in the Air Force, was discharged in October 1957, and his last name is alphabetically prior to Hubbard.  According to the NPRC's own website, therefore, the Veteran's STRs are not fire-related.  Remand is thus required to attempt to obtain the STRs.  

While on remand, the RO should request that the Veteran send in an authorization and consent release form for a private physician (Dr. B).  In his original claim, the Veteran stated that Dr. B would have relevant records regarding his hypertension.  Although the RO requested that the Veteran send in such a form via a January 2010 letter, he did not do so.  Accordingly, on remand, an additional request to the Veteran should be made.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically request that he fill out and send in a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, regarding Dr. B.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Contact the NPRC and request the Veteran's service treatment records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

3.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


